Citation Nr: 1018059	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-29 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.  

2.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation of the left humerus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970 
and from February 1972 to August 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.  The RO in 
Montgomery, Alabama, currently has jurisdiction of the 
claims.  In October 2006, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The  issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

FINDINGS OF FACT

1.  The Veteran's cervical spine disability was not 
productive of incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months and was not 
manifested by forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  

2.  Affording the veteran the benefit of the doubt, there is 
evidence of bilateral upper extremity pain and bilateral hand 
numbness without additional neurologic disability due to his 
service-connected cervical spine disorder.

3.  The Veteran's left arm disability has not been productive 
of limitation of motion to 25 degrees from side.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
orthopedic manifestations of a cervical spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.46, 
4.71a, Diagnostic Code (DC) 5290 (2002-2008); DC 5237 (2009).

2.  The criteria are met for separate 10 percent ratings for 
findings equivalent to mild, incomplete paralysis of the left 
and right median nerve.  38 U.S.C.A. § 1155 (West 2005); 38 
C.F.R. §§ 4.1-4.14, 4.71a, 4.124, Diagnostic Codes 5237, 8515 
(2009).

3.  The criteria for a rating in excess of 20 percent for 
recurrent dislocation of the left humerus have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009); 129 S.Ct. 1696 
(2009).  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
clarified VA's notice obligations in increased rating claims.  
In an even more recent decision by the United States Court of 
Appeals for the Federal Circuit, however, it was determined 
that notice described in 38 U.S.C. § 5103(a) need not be 
veteran-specific and that generic notice is all that is 
required under Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. Cir. 
2009).  In other words, "while the notice must identify the 
information and evidence necessary to substantiate the 
particular type of claim being asserted by the veteran (which 
we refer to as 'generic notice')...there is no indication that 
Congress intended to require an analysis of the individual 
claim in each case."  Vazquez-Flores v. Shinseki, 580 F.3d. 
at 1277; citing Wilson v. Mansfield, 506 F.3d at 1059 
(quoting 146 Cong. Rec. H9912, 9914 (daily ed. Oct. 17, 
2001)).  Further, VA is not required to notify the veteran to 
submit evidence of how the disability affects daily life.  
See Vazquez-Flores v. Shinseki, 580 F.3d. at 1280-1281.  
Thus, the judgment of the US Court of Appeals for Veterans 
Claims decision, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), was vacated, as far as it required notice of 
alternative diagnostic codes or potential "daily life" 
evidence.  Id.  

Prior to the initial adjudication of the claims, in a letter 
dated in August 2002, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that his service-connected disabilities had worsened.  
The Veteran also was informed of when and where to send the 
evidence.  Additionally, a March 2006 letter provided the 
Veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With these letters, the RO effectively 
satisfied the notice requirements with respect to the issues 
on appeal.  

The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For example, he 
provided testimony during an October 2006 videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence.  The evidence of record 
contains the Veteran's service treatment records (STRs) and 
post-service VA and private medical records.  The evidence of 
record also contains several reports of VA examinations in 
2002, 2007, and 2009.  In particular, the 2009 examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal:  the examiners 
specifically stated that the claims folders were reviewed; 
specific ranges of motion were obtained; X-rays were 
developed; and medical opinions were obtained.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

This matter was remanded in September 2008 for further 
development (additional treatment and retirement records and 
further examination).  A review of the record shows that 
there has been substantial compliance with all remand 
instructions.  As requested in the remand, recent VA 
treatment records from VA facilities in Huntsville and 
Birmingham, Alabama, were obtained; private treatment records 
from the Veteran's private physicians were obtained; 
retirement records were associated with the claims folders; 
and the Veteran underwent VA orthopedic and neurologic 
examinations in 2009.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied.  For all 
the foregoing reasons, the Board will proceed to the merits 
of the Veteran's appeal.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.



Cervical Spine Criteria & Analysis

The Veteran's service-connected cervical spine disability is 
assigned a 20 percent disability rating under Diagnostic Code 
5237.

The spine regulations were amended twice during the pendency 
of this appeal.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed below have a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

Diagnostic Code 5287 (in effect prior to September 26, 2003) 
provided ratings for ankylosis of the cervical spine.  
Favorable ankylosis of the cervical spine was to be rated 30 
percent disabling.  Unfavorable ankylosis of the cervical 
spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5290 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the 
cervical spine.  Slight limitation of motion of the cervical 
spine was to be rated 10 percent disabling; moderate 
limitation of motion of the cervical spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
cervical spine was to be rated 30 percent disabling.  38 
C.F.R. § 4.71a.

DC 5293 provided for ratings based on intervertebral disc 
syndrome.  A 20 percent rating was assigned for moderate 
intervertebral disc syndrome, and a 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A maximum 60 
percent rating was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293.

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, DC 5293 provides that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, DC 5293 provides that 
when evaluating on the basis of chronic manifestations, the 
adjudicator is to evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.

Note (3) following 38 C.F.R. § 4.71a, DC 5293 provides that 
if intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment should be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were again amended.  See 68 Fed. 
Reg. 51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a.  
A General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

DC 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome (IVDS) is to be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that the next higher, 30 percent disability 
evaluation, is warranted for forward flexion of the cervical 
spine to 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Normal range of motion of the cervical spine is flexion, 
extension, and lateral flexion to 45 degrees in each 
direction and rotation to 80 degrees in each direction.  38 
C.F.R. § 4.71a, Plate V (2009).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides the next higher schedular 
rating of 40 percent for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator must be 
explained specifically.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The Veteran underwent a VA examination in September 2002.  
There was slight evidence of painful motion, spasm, weakness 
and tenderness.  Forward flexion was to 49 degrees, extension 
was to 28 degrees, flexion to the right was to 23 degrees, 
flexion to the left was to 40 degrees.  The examiner 
diagnosed degenerative joint disease of the cervical spine, 
with loss of function due to pain.  

A letter from the Alabama Department of Transportation dated 
in March 2004 reflects that the Veteran was relieved of his 
position of Chief Inspector due to job performance, attitude 
and absenteeism due to his health and that of his immediate 
family, and assumed the duties of an Engineering Assistant.  
The Veteran contends that his decreased job performance was 
due to his neck and shoulder and arm.  However, records 
provided by the Veteran showed that a significant component 
of his diagnosis was lumbar stenosis and spondylolisthesis at 
L4-5 which he attributed to a post-service injury in 2000.  
Further, a private functional performance test in no 2005 
revealed that the Veteran was able to work at a medium level, 
exerting 10 to 20 pounds of force frequently.

A November 2005 private examination of the spine showed 
active flexion of the cervical spine was at 75%; bilateral 
lateral flexion at 50%; extension and right rotation at 50%; 
and left rotation at 75%.  Given that full flexion of the 
cervical spine is 45 degrees, 75% flexion would equate to 
approximately 34 degrees, which is far greater than the less 
than 15 degree requirement for the next higher, 30 percent, 
evaluation.  

The Veteran underwent another VA examination in November 
2007.  He reported daily neck pain which progressively 
worsened.  He stated that there was progressive loss of 
motion in the cervical spine.  He denied recent periods of 
incapacitation or hospitalization.  He reported that any 
activity that required rotation of the head on the neck was 
virtually impossible.  

Upon physical examination, there was some paraspinal muscle 
spasm and tenderness posteriorly.  Flexion was to 45 degrees, 
extension was to 10 degrees, lateral bending was to 10 
degrees on each side, and rotation was to 20 degrees to 
either side with pain on all ranges.  The examiner diagnosed 
moderately advanced multilevel degenerative disease of the 
cervical spine.  

The Veteran underwent another VA examination in March 2009.  
He denied a history of urinary incontinence, urinary urgency, 
urinary retention requiring catheterization, urinary 
frequency, nocturia, fecal incontinence, erectile 
dysfunction, paresthesias, leg or foot weakness, falls, or 
unsteadiness.  He reported a history of numbness.  He 
reported decreased motion, stiffness, weakness, spasms, and 
pain.  He stated that there were two incapacitating episodes 
for the cervical spine during the past 12 months, with each 
lasting 2 days.  

Upon physical examination, flexion was to 30 degrees.  
Extension was to 15 degrees, left lateral flexion was to 15 
degrees, left lateral rotation was to 30 degrees, right 
lateral flexion was to 15 degrees, and right lateral rotation 
was to 35 degrees.  There was objective evidence of pain on 
active range of motion and following repetitive motion.  
There were no additional limitations after three repetitions 
of range of motion.  Lasegue's sign was positive.  The 
examiner noted that the Veteran reported that he had retired 
from his usual occupation as a construction inspector due to 
neck and joint problems.  The examiner diagnosed degenerative 
disc disease of the cervical spine.  The cervical spine 
disability had no effects on feeding and toileting, mild 
effects on bathing, dressing, and grooming, and moderate 
effects on chores, shopping, exercise, sports, recreation, 
and traveling.  

The Board finds that there is a preponderance of the evidence 
against a disability rating greater than 20 percent for the 
orthopedic manifestations of the Veteran's cervical spine 
disability.  Applying former DC 5290 for limitation of motion 
of the cervical spine, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran had 
severe limitation of motion of the cervical spine.  As 
detailed above, VA examinations in 2002, 2007, and 2009 
showed significant ranges of motion of the cervical spine, 
and the 2007 examiner assessed the disability as only 
"moderately advanced", not severe.  

Under the current criteria, the documented ranges of 
pertinent spinal motion quantitatively fail to meet the 
requirements for a rating in excess of 20 percent under the 
new General Rating Formula for Diseases and Injuries of the 
Spine.  None of the medical evidence shows forward flexion of 
the cervical spine was less than 15 degrees, so the next 
higher, 30 percent rating, is not warranted under that 
criteria.  In addition, given that the medical evidence 
consistently showed range of motion of the cervical spine, a 
higher rating based on favorable ankylosis of the entire 
cervical spine is not warranted.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Veteran has reported pain in his cervical spine.  
The Board finds, however, that the 20 percent rating takes 
into consideration the Veteran's complaints of pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for an increased rating.  See DeLuca, 8 Vet. 
App. at 204-07.

While the 2002 VA examiner found loss of function due to 
pain, the ranges of motion provided in that examination 
report were pain-free.  Also, the examiner found only 
"slight" evidence of painful motion spasm, weakness, and 
tenderness.  Further, while the Veteran complained of pain 
with all movements during his November 2005 private 
functional assessment, the examiner concluded that the 
Veteran could work at a moderate level with unrestricted 
coordination.  Finally, the 2009 examiner noted that, despite 
pain on motion and after repetitive motion, there were no 
additional limitations after three repetitions of range of 
motion.  The 2009 examiner concluded that the cervical spine 
disorder had only moderate effects on most activities.  These 
findings show that a higher rating is not warranted under 
DeLuca.

With regard to the issue of an increased disability rating 
under the old Diagnostic Code 5293 or the new Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Board notes that the competent medical evidence 
is devoid of objective findings of either severe IVDS with 
recurring attacks or incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  Further, the Veteran does not contend that 
he has had incapacitating episodes of such severity:  he 
reported only 4 days of incapacitating episodes in the last 
year during his 2009 VA examination.  As such, a 40 percent 
disability rating is not warranted under the old or new 
formulas for rating intervertebral disc syndrome.

The Board has considered whether the Veteran is entitled to a 
separate rating for neurological manifestations of his 
service-connected cervical spine disorder under the amended 
Diagnostic Code for IVDS.  With respect to rating any 
neurological manifestations, DC 8515 pertains to paralysis of 
the median nerve.  Under this provision, mild incomplete 
paralysis warrants a 10 percent disability rating with higher 
ratings warranted for more severe levels of disability.  See 
38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The 2009 VA neurologic examination report found that "pain 
in the trapezii region, postural numbness of the arms, and 
poor balance . . . may well be related to cervical stenosis 
and radiculopathy."  A February 2008 private medical record 
noted complaints of bilateral hand numbness with MRI results 
showing severe degenerative disc disease of the cervical 
spine with severe bilateral neural-foraminal stenosis and 
spinal stenosis.  With respect to neurological 
manifestations, the Board finds that a separate 10 percent 
rating is warranted for each upper extremity.  A higher 
rating is not warranted as the complaints and the medical 
evidence show that the neurological involvement is wholly 
sensory and examinations consistently reveal normal muscle 
strength, bulk, and tone.

Affording the veteran the benefit of the doubt, the Board 
will grant a separate 10 percent rating for each upper 
extremity for his neurological symptoms under Diagnostic Code 
8515.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no persuasive evidence that the 
Veteran's service-connected cervical spine disability has 
resulted in disability beyond that interference contemplated 
by the assigned evaluations.  The Veteran does not contend, 
and the record does not show, that he has been frequently 
hospitalized for treatment connected with his cervical spine 
disorder.  While the Veteran has reported that he retired 
from his usual occupation as a construction inspector due to 
neck and joint problems, records from his former employer 
reveal that his family's health, in addition to his own, 
affected his employer's decision to demote him.  Further, the 
November 2005 private functional assessment indicated that 
the Veteran had stopped working in large part as a result of 
nonservice-connected low back pain.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated that the application of the regular rating 
schedule standards is impractical.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For these reasons and bases, the Board finds that the 
evidence does not support a rating in excess of 20 percent 
for the orthopedic aspects of the Veteran's cervical spine 
disability; however, the evidence does support a separate 10 
percent rating for the associated radiculopathy into the 
bilateral upper extremities.  

Left Humerus Criteria & Analysis

The Veteran's service-connected recurrent dislocation of the 
left humerus is assigned a 20 percent disability rating under 
Diagnostic Code 5202, effective December 8, 1993.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate or marked 
deformity; recurrent dislocations of the humerus at the 
scapulohumeral joint, with infrequent episodes, and guarding 
of movement only at the shoulder level; or recurrent 
dislocations of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements, are all 
rated as 20 percent for the minor shoulder.

In order to warrant a higher rating for the minor shoulder, 
the criteria require fibrous union of the humerus for a 40 
percent rating; nonunion of humerus (false flail joint) for a 
50 percent rating; or loss of head of the humerus (flail 
shoulder) for a 70 percent rating.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
minor shoulder; limitation of motion of the arm midway 
between the side and shoulder level is also rated as 20 
percent for the minor shoulder; limitation of motion of the 
arm to 25 degrees from the side is rated as 30 percent for 
the minor shoulder.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in September 2002.  
The examiner noted that the Veteran is right-handed.  The 
Veteran reported pain, weakness, stiffness, swelling, 
instability, giving away, locking, fatigability and lack of 
endurance.  He denied heat and redness.  He denied any 
periods of flare-up.  He denied subluxations or 
constitutional symptoms.  

Upon physical examination, there was slight evidence of 
painful motion.  There was no edema or effusion.  There was 
instability and weakness.  There was no tenderness, redness 
or heat.  There was abnormal movement and guarding of 
movement.  There was a 10 centimeter operative scar on the 
left anterior shoulder.  Forward flexion was to 152 degrees.  
Shoulder abduction was to 96 degrees.  Shoulder external 
rotation was to 82 degrees.  Shoulder internal rotation was 
to 76 degrees.  The examiner diagnosed post-traumatic and 
post-surgical degenerative joint disease of the left 
shoulder, with loss of function due to pain.  

The Veteran underwent another VA examination in November 
2007.  He reported radiation of pain to the left arm down the 
posterior aspect of the arm to the wrist.  He denied numbness 
in the arm.  He reported degenerative changes in the left 
shoulder joint which progressively worsened.  He stated that 
activities of daily living were markedly reduced as far as 
the left shoulder is concerned.  

Upon physical examination, there was a well healed anterior 
surgical scar on the left shoulder.  Abduction was to 90 
degrees, forward flexion was to 90 degrees, internal rotation 
was to 90 degrees, but only 10 degrees of external rotation 
with pain on all ranges.  He had a strongly positive 
apprehension sign on the left.  There was some rotator cuff 
tenderness.  There was no increased limitation of motion due 
to weakness, fatigability or incoordination during the 
repetitive portion of the exam.  The examiner diagnosed 
recurrent dislocation of the left shoulder, status post 
failed anterior reconstruction.  

The Veteran underwent another VA examination in March 2009.  
He denied any deformity, giving way, instability or 
incoordination.  He reported left shoulder pain, stiffness, 
weakness, and that the shoulder catches.  He denied any 
episodes of dislocation or subluxation.  He reported weekly 
locking episodes.  He denied any effusions or symptoms of 
inflammation.  He reported severe weekly flare-ups of joint 
disease lasting up to an hour.  

Upon physical examination, there was crepitus, weakness and 
guarding of movement.  Flexion was to 90 degrees, abduction 
was to 90 degrees, and internal and external rotation was to 
60 degrees.  The examiner noted that the Veteran retired from 
his usual occupation as a construction inspector due to neck 
and joint problems.  The examiner diagnosed degenerative 
joint disease, rotator cuff tear, left shoulder, with history 
of reconstruction.  The examiner noted that the left shoulder 
disability had moderate effects on chores, shopping, 
exercise, sports, recreation, traveling, bathing, dressing, 
toileting, grooming, and driving.  The left shoulder 
disability had no effect on feeding.  

The Board notes that the Veteran is not entitled to an 
increased rating under impairment of the humerus, Diagnostic 
Code 5202, as the evidence does not show fibrous union, 
nonunion, or loss of head of the humerus.

A 30 percent disability rating is not warranted for a minor 
extremity pursuant to Diagnostic Code 5201, as the objective 
does not show limitation of motion to 25 degrees from side.  
For example, Objective findings in March 2009 reflect flexion 
to 90 degrees, and external rotation limited by 60 degrees, 
and abduction to 90 degrees.  A 30 percent disability rating 
is not warranted under Diagnostic Code 5200 as the Veteran 
has no ankylosis of the shoulder.  Diagnostic Code 5203 for 
impairment of the clavicle or scapula is not for application 
as the maximum schedular rating under that Diagnostic Code is 
20 percent.  38 C.F.R. § 4.71a. 

In light of such clinical observations, the Board finds that 
the Veteran's left shoulder disability, a minor extremity, 
manifests no higher than a 20 percent rating under the 
provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 
5200-03.

As the Veteran has reported pain in his left arm the Board 
has considered the application of 38 C.F.R. § 4.40, 4.45, 
4.59 and DeLuca, 8 Vet. App. at 204-07.  The Board finds, 
however, that the 20 percent rating takes into consideration 
the Veteran's complaints of pain, thus, the Board finds that 
38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an 
increased rating.  See DeLuca, 8 Vet. App. at 204-07.  This 
is so because although the 2009 examiner noted pain with 
motion and pain with after repetitive motion, the examiner 
did not find additional limitation after repetitive motion.  
Further, the examiner found that the impact on the Veteran's 
functioning was only moderate.  In addition, the 2007 
examiner found no increased limitation of motion due to 
weakness, fatigability, or incoordination during the 
repetitive portion of the examination. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no persuasive evidence that the 
Veteran's service-connected left humerus disability has 
resulted in disability beyond that interference contemplated 
by the assigned evaluation.  The Veteran does not contend, 
and the record does not show, that he has been frequently 
hospitalized for treatment connected with his left humerus 
disorder.  While the Veteran has reported that he retired 
from his usual occupation as a construction inspector due to 
joint problems, records from his former employer reveal that 
his family's health, in addition to his own, affected his 
employer's decision to demote him.  Further, the November 
2005 private functional assessment indicated that the Veteran 
had stopped working in large part as a result of nonservice-
connected low back pain.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated that the 
application of the regular rating schedule standards is 
impractical.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In summary, for the reasons and bases expressed above, the 
Board finds that a disability rating in excess of 20 percent 
for a left arm disability is not warranted.


ORDER

A rating in excess of 20 percent for orthopedic 
manifestations of a cervical spine disability is not 
warranted.  

A separate 10 percent rating is granted for radiculopathy and 
right hand numbness associated with the service-connected 
cervical spine disability.

A separate 10 percent rating is granted for radiculopathy and 
left hand numbness associated with the service-connected 
cervical spine disability.

A rating in excess of 20 percent for recurrent dislocation of 
the left humerus is not warranted.  




____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


